Per Curiam.
Lewis V. Tiffany and Vivian Tiffany have applied for a writ of review directed to the superior court for Snohomish county to review the proceedings in cause No. 50753 in said court. That cause was instituted by respondent bank to foreclose a mortgage encumbrancing the home of relators, said mortgage having been executed by relators to respondent. .
The cause came on for trial, and after both parties had rested the court announced that it would enter an order foreclosing the mortgage and would give respondent bank the right to immediately enter and take possession of the property. The order has not, as yet, been entered.
The petition for review is premature in that no final order has been entered. State ex rel. Cheson v. Superior Court, 22 Wn. (2d) 947, 157 P. (2d) 991. We therefore direct that the writ be dismissed, without prejudice to relators to apply for proper remedy when judgment is entered by the trial court.